Citation Nr: 1637022	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for an adjustment disorder with anxiety (also claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at The Villages Regional Hospital, The Villages, Florida, on October 31, 2012, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972, including in the Republic of Vietnam from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 30 percent for an adjustment disorder with anxiety (also claimed as posttraumatic stress disorder).  The Veteran disagreed with this decision in February 2010.  He perfected a timely appeal in June 2011.  A Travel Board hearing was held at the RO in April 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in a May 2013 rating decision, the RO denied, in pertinent part, the Veteran's claims of entitlement to a disability rating greater than 20 percent for diabetes mellitus, a disability rating greater than 10 percent for tinnitus, special monthly compensation based on the loss of use of a creative organ, entitlement to service for ischemic heart disease, and entitlement to service connection for erectile dysfunction.  The Veteran disagreed with this decision in August 2013.  As such, these issues were previously remanded by the Board to the AOJ in May 2015.  The Board specifically directed the AOJ to issue a Statement of the Case (SOC) to the Veteran and his agent on these 5 claims.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (finding that, where claimant files notice of disagreement and RO has not issued SOC, issue must be remanded to RO for SOC).  Accordingly, the Board's May 2015 remand directives concerning these 5 claims are incorporated by reference.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

Also, the record in this case indicates that the Veteran has asserted that he is not employable solely by reason of his service-connected acquired psychiatric disability, to include adjustment disorder with anxiety (also claimed as PTSD), diabetes mellitus, and tinnitus.  Since these matters are inextricably intertwined, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected adjustment disorder with anxiety (also claimed as PTSD) is manifested by, at worst, complaints of depression, irritability, hypervigilance, anxiety, and difficulty sleeping.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for an adjustment disorder with anxiety (also claimed as PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9440 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2009, April 2012, and in April 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his acquired psychiatric disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in May 2011 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for an acquired psychiatric disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.  Information from SSA indicates that the Veteran is not currently received Social Security disability as his claim was denied by SSA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016), that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran also has been provided with VA examinations which address the current nature and severity of his acquired psychiatric disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for Acquired Psychiatric Disability

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Veteran's service-connected adjustment disorder with anxiety (also claimed as PTSD) currently is evaluated as 30 percent disabling effective August 29, 2006, under 38 C.F.R. § 4.130, DC 9440 (chronic adjustment disorder).  See 38 C.F.R. § 4.130, DC 9440 (2015).  A 30 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9440 for chronic adjustment disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the General Rating Formula for Mental Disorders are not an exhaustive list, and instead are only examples of the type and degree of the symptoms, or their effects, that would justify a certain rating.  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

On VA mental disorders examination in August 2008, the Veteran's complaints included depression and increased alcohol consumption.  He had been married to his second wife for 26 years.  His wife reported in a letter that the Veteran "is irritable and has anger outbursts."  The Veteran had positive relationships with 2 adult children from his prior marriage and 1 child from his current marriage.  He also had 2 close friends who lived out of state.  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, full orientation, unremarkable thought process and content, no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, fair impulse control with no episodes of violence, an ability to maintain minimum personal hygiene, a normal memory, and no problems with activities of daily living.  The Veteran's GAF score was 60, indicating moderate symptoms.  The diagnoses included mixed adjustment disorder with anxiety and depressed mood.

On VA outpatient treatment in October 2008, the Veteran stated, "I am doing better."  He denied "any hopeless or helpless feeling[s] and anger control problems" and "the presence of active psychosis (auditory and/or visual hallucination and delusion).  He reported good sleep.  He also denied suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was casually dressed, full orientation, good personal hygiene, no abnormal psychomotor activity, good eye contact, clear speech, and a goal-oriented and logical thought process.  The Veteran's GAF score was 55, indicating moderate symptoms.  The diagnoses included PTSD.

In August 2009, the Veteran's complaints included "a lot of stress and frustration from unemployment and financial hardship."  He denied feeling angry, hopeless, or the presence of active psychosis, and reported fair sleep.  Mental status examination of the Veteran, his GAF score, and the diagnoses were unchanged from October 2008.

In September 2009, the Veteran's complaints included increased irritability, easy anger, and more nightmares and vigilance.  The Veteran reported that he was "just overwhelmed from financial hardship which makes him more depressed."  He reported good sleep and denied any active psychosis or current suicidal or homicidal ideation.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score and diagnoses were unchanged from October 2008.

A November 2009 VA discharge summary included in the Veteran's VA outpatient treatment records indicates that he was hospitalized at a VA Medical Center for several days in October and November 2009 for mood stabilization and alcohol detoxification.  The Veteran's complaints included intrusive thoughts, nightmares, flashbacks, feeling numb, isolation, irritability, hyperarousal, and "anger issues."  He reported experiencing suicidal thoughts before being hospitalized.  He was "requesting help to stop using alcohol."  The Veteran tolerated the detoxification process well.  The Veteran's GAF score at discharge was 50, indicating serious symptoms.  The discharge diagnoses included substance-induced mood disorder.

On subsequent VA outpatient treatment later in November 2009, the Veteran's complaints included nightmares and vigilance.  He denied feeling hopeless or helpless, active psychosis (auditory or visual hallucinations or delusions), or current suicidal or homicidal ideation.  He reported fair sleep.  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, full orientation, unremarkable thought process and content, no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, fair impulse control with no episodes of violence, an ability to maintain minimum personal hygiene, a normal memory, and no problems with activities of daily living.  The Veteran's GAF score was 55.  The diagnoses included PTSD.

On VA mental disorders examination in January 2010, the Veteran's complaints included mild depression and mild/moderate anxiety.  He reported sleeping 3-5 hours a night and napping 1-2 times per week for 30 minutes.  Although he had been married to his second wife for 25 years, he stated that they did not sleep together "due to his violent nightmares.  He has generally positive relationships with his two sons from his first marriage.  He has a close relationship with his daughter from his current marriage.  He has 3-4 close friends who live in Pennsylvania."  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, full orientation, unremarkable thought process and content, no delusions, hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, fair impulse control with no episodes of violence, normal memory, and no problems with activities of daily living.  The Veteran's GAF score was 60.  The VA examiner stated that the Veteran's mixed adjustment disorder with anxiety and depressed mood included "relatively mild hypervigilance and irritability."  The Axis I diagnoses included mixed adjustment disorder with anxiety and depressed mood.

On VA outpatient treatment in August 2010, the Veteran's complaints included increased nightmares, hypervigilance, and irritability.  Mental status examination of the Veteran showed he was well groomed, no psychomotor agitation or retardation, normal speech, a goal-directed thought process with no flight of ideas, no suicidal ideation, homicidal ideation, hallucinations, or delusions, and full orientation.  The Axis I diagnoses included depression, not otherwise specified, by history, and PTSD by history.  The Veteran was advised to restart medication for depression and to add prazosin for nightmares.

In December 2010, the Veteran's complaints included feeling sad.  He reported improved sleep to 6 hours per night "with decreased nightmares."  He also reported getting along better with others, feeling slightly less hypervigilant, and "decreased intrusive thoughts and flashbacks."  He was "less intensely" sad.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran and the Axis I diagnoses were unchanged.  

In January 2011, the Veteran's complaints included hypervigilance, a startle response, and getting in to physical fights with others.  He also complained of occasional nightmares and reported avoiding crowds.  He also reported feeling less depressed.  He denied any suicidal or homicidal ideation and there was no psychosis present.  The Veteran's GAF score was 50.  Mental status examination of the Veteran and the Axis I diagnoses were unchanged.

In July 2011, the Veteran's complaints included "having 'more panic episodes' since being terminated from work" for minor reasons.  He reported that his supervisors "are trying to make him quit."  He also reported that his depression had increased since he was terminated from his prior job.  He had an occasional passive death wish but denied any suicidal or homicidal ideation.  There were no symptoms of psychosis.  Mental status examination of the Veteran and the Axis I diagnoses were unchanged.  The Veteran was advised to start taking venlafaxine XR 75 mg every morning for depression and PTSD and to continue his other medications.

The Veteran reported to a private emergency room (ER) in October 2012 with complaints of "dizziness [and] lots of thoughts going through my head."  He denied any thoughts of suicide.  A history of anxiety, PTSD, and panic attacks was noted.  Mental status examination of the Veteran showed he was alert, oriented, cooperative, and anxious.  The diagnosis was anxiety/panic attack.

On VA outpatient treatment in August 2013, the Veteran's complaints included nightmares, occasional intrusive memories, hypervigilance, a startle response, and occasionally avoiding crowds.  He stated, "Things didn't work out in Florida...[M]y wife decided that she didn't want me around and I was almost ready to commit suicide, but then I thought about my family and I couldn't do it."  He also stated that he had waved his gun in front of his wife "threatening to commit suicide.  [The Veteran] states that he realized [that] he couldn't do it, gave his guns to his brother, and moved back to [Pennsylvania] to be near [his] son 2 months ago."  He had been drinking heavily although he had cut back his drinking recently.  He also reported feeling less depressed with no current suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was well groomed, good eye contact, no psychomotor agitation or retardation, normal speech, goal-directed thought process, no hallucinations or delusions, full orientation, and good insight/judgment.  The Veteran's GAF score was 50.  The Axis I diagnoses included depression, not otherwise specified, by history and PTSD by history.

In October 2013, no new complaints were noted.  The Veteran reported travelling to Pennsylvania to help his friend and having "a good time with him."  He was looking for another job for additional income and "feels down and depressed" due to unemployment but was not suicidal.  The Veteran "seems to be able to maintain his normal[] daily function."  He denied any homicidal ideation.  He reported good sleep.  Mental status examination of the Veteran showed he was casually dressed, good hygiene, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thoughts, no hallucinations or delusions, and fair impulse control.  The Veteran's GAF score was 48, indicating serious symptoms.  The Axis I diagnoses included PTSD.

In January 2014, no new complaints were noted.  The Veteran stated that he was doing better and had less stress and depression.  He denied any suicidal or homicidal ideation or active psychosis.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses were unchanged.  

The Veteran contacted VA's Suicide Hotline on April 18, 2014, after having an argument with his wife "which triggered his PTSD; Veteran states he is feeling shaky and anxious."  He reported putting a gun to his head the previous summer but not pulling the trigger because of his children and grandchildren.  "Veteran states his reason for living is for his grandchildren.  Veteran reports he does not have any access to guns and or weapons."  The Veteran also reported difficulty sleeping and his sleep medications were not helping.  A Suicide Prevention Case Manager (SPCM) later contacted the Veteran's wife that same day and she reported that the Veteran "has been acting strangely.  Veteran has been angry and yelling off and on this week.  Veteran took a ride with his daughter last night and [his] wife said [that] he told [his] daughter 'weird things' but wife did not know what these things were.  Veteran said he would kill his daughter if she told his wife."  When the Veteran's wife got home, she found the Veteran in his closet and he spoke to the SPCM.  The SPCM stated, "Veteran said he was in the closet because he was scared of 'everything.'  Veteran then began to make seemingly irrelevant comments about telling 'Trish' everything and that he has his pen and notes."  The Veteran stated that he had been off of his medications for 1 week.  The SPCM contacted local law enforcement and requested a wellness check on the Veteran.  Law enforcement subsequently contacted the SPCM and reported that, after conducting a wellness check on the Veteran, they determined that he was safe and did not need to be hospitalized involuntarily for his own safety.  The SPCM requested a mental health evaluation for the Veteran as soon as possible.

On VA outpatient treatment on April 21, 2014, the Veteran reported a recent psychiatric hospitalization for anxiety.  He also reported recent flashbacks after his niece was involved in a car accident.  The VA clinician stated that the Veteran "seems to be much calmer today" with no suicidal or homicidal ideation and "shows good and strong family attachment."  Mental status examination of the Veteran showed he was casually dressed, good hygiene, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thought process, no hallucinations or delusions, and fair impulse control.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.  The Veteran was advised to restart Abilify 5 mg "and increase to 10 mg daily for PTSD and anger issues."  He also was advised to restart outpatient therapy.

On April 30, 2014, the Veteran reported a recent psychiatric hospitalization for aggressive behavior.  "[H]is wife called police and reported that he threatened to hurt/kill her, he denies his intention, but admits he said, 'I could kill you' because she was pushing me constantly."  The Veteran's medication was adjusted while he was hospitalized and he had no current suicidal or homicidal ideation.  He reported fair sleep and denied the presence of active psychosis.  He was living with his spouse.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses were unchanged.  

In July 2014, the Veteran reported no new complaints and "thinks his current [medications] are helping with his PTSD symptoms but he feels very tired all the time."  The Veteran denied any suicidal or homicidal ideation.  "[H]is relationship with his wife is getting slightly better than before."  A depression screen was negative.  A PTSD screen was positive.  The Veteran's GAF score and his Axis I diagnoses were unchanged. 

In October 2014, the Veteran reported "that he is the most stable today than he has been in years.  [He] is enjoying his family and recently travelled with his spouse up north to see his [grandchildren].  [The] Veteran has cut back greatly on alcohol intake and he and [his] spouse enjoy being tog[e]ther."  Mental status examination of the Veteran showed he was casually dressed, good hygiene, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thought process, no hallucinations or delusions, and fair impulse control.  The assessment was anxiety.

In December 2014, the Veteran stated, "I am doing so much better.  I have my family back around me for [the] first time in years.  I am coping better with my PTSD symptoms."  He reported fair sleep and denied any signs of active psychosis or current suicidal or homicidal ideation.  Mental status examination of the Veteran and the assessment were unchanged.

In March 2015, the Veteran reported no new complaints although it was noted that he "continues to struggle with chronic PTSD symptoms [and] he thinks he is doing OK with [his] current medication."  He reported fair sleep and no feeling of hopelessness or being overwhelmed.  He also denied any signs of active psychosis or current suicidal or homicidal ideation.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.

The Veteran was admitted briefly to an inpatient psychiatric unit at a VA Medical Center in May 2015 for complaints of homicidal ideation towards his daughter's ex-boyfriend.  The Veteran stated that he had been doing very well since his last hospitalization in 2009.  The attending VA psychiatrist reviewed a psychiatric consult which noted:

[The Veteran] reports that he has been having intermittent [homicidal ideation] towards his daughter's ex-boyfriend since Friday.  He reports he has a plan to sneak up on him and hit him on the head with a blunt object until he is dead.  He states that he found out on Friday that the ex-boyfriend was physically abusive towards his daughter.  He expresses that the ex-boyfriend has been harassing his daughter and he needs to be stopped.  Furthermore, the police got involved with the situation as the ex-boyfriend tried to break into the [Veteran's] home where [his] daughter is currently staying.  The [Veteran] reports that he has a bad temper, and he has a 'short fuse.'  He expresses that he 'loses it' over minor things at times. 

The Veteran stated that the stress related to the problems with his daughter's ex-boyfriend had exacerbated his PTSD symptoms, including recurrent intrusive thoughts, nightmares, flashbacks, irritability, and hypervigilance.  The Veteran was seeing an outpatient therapist regularly.  He denied any history of suicide attempts or suicidal ideation.  He had a strong social support system and no access to firearms.  Mental status examination of the Veteran showed he was in hospital pajamas, good eye contact, appropriate grooming, full orientation, slight psychomotor agitation, normal speech, no suicidal or homicidal ideation, no ideas of reference, no delusions or hallucinations, a goal-oriented thought process, fair insight, impulsive, and fair judgment and reliability.  The assessment included PTSD, intermittent explosive disorder, and a history of generalized anxiety disorder.  The Veteran stated that he did not want to change his medications.  He was discharged home 3 days later.

A post-hospitalization follow up telephone call 7 days after his discharge in May 2015 indicates that the Veteran reported that he was doing very well and had no hostility.  Mental status examination of the Veteran showed a linear, rational, and goal-directed thought process, clear speech, reported sleeping problems, and no suicidal ideation, homicidal ideation, or hallucinations.

On VA outpatient treatment in June 2015, the Veteran stated, "I am ok now."  His hospitalization for homicidal ideation was noted although the Veteran denied taking any action against his daughter's ex-boyfriend.  It was noted that no medication changes were made during this hospitalization and the Veteran was discharged after 3 days.  The Veteran had no current anger.  He reported getting good sleep.  He denied any active psychosis (hallucinations or delusions) or suicidal or homicidal ideation.  He was living with his spouse.  Mental status examination of the Veteran showed he was casually dressed, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thought process, and good impulse control, judgment, and insight.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.  The Veteran was advised to continue taking his current medications although his Ambien was lowered to 5 mg for insomnia because of its sedating effects.

On private psychiatric evaluation in April 2016, the Veteran's complaints included PTSD, anxiety, anger, nightmares, memory problems, feeling like "giving up, and suicidal ideas."  The Veteran reported experiencing auditory hallucinations "as manifest[ed] by 'someone is trying to talk to me.'"  Mental status examination of the Veteran showed posture and bearing within normal limits, "no signs of undue restlessness or inattention," psychomotor activity within normal limits, productive and spontaneous speech, "evidence for depression, anxiety, and hopelessness, as well as for suicidal ideation but without an active plan or intent," reported auditory hallucinations, no delusions or obsessions, no flight of ideas, goal-directed thoughts, impulse control and judgment within normal limits, and full orientation.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Axis I diagnosis was PTSD with psychotic features.  The private psychiatrist concluded that the Veteran "has significantly impaired social functioning."

The Board acknowledges that the Veteran's psychiatric disability has been variously diagnosed, to include an adjustment disorder, anxiety and PTSD, by VA and private clinicians during the pendency of this appeal.  Nevertheless, the Board finds that the psychiatric symptoms manifested by the Veteran during the course of this appeal, which were attributed to various Axis I psychiatric diagnoses are attributable to the diagnosis of an acquired psychiatric disability, to include adjustment disorder with anxiety (also claimed as PTSD), for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (finding the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition). 

The Veteran contends that his service-connected acquired psychiatric disability, to include adjustment disorder with anxiety (also claimed as PTSD), is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of depression, irritability, hypervigilance, anxiety, and difficulty sleeping.  It also suggests that the Veteran's continued drinking of alcohol to excess exacerbated his psychiatric symptomatology, despite being advised repeatedly to cut back or discontinue drinking alcohol by multiple VA clinicians.  

The Board acknowledges that the Veteran was hospitalized briefly on 2 separate occasions in 2009 and in 2015 during the pendency of this appeal for symptoms which he attributes to his service-connected acquired psychiatric disability.  The record evidence shows that the Veteran's 2009 hospitalization was for mood stabilization and alcohol detoxification.  Immediately following this hospitalization, the Veteran denied feeling hopeless or helpless, active psychosis (auditory or visual hallucinations or delusions), or current suicidal or homicidal ideation on subsequent outpatient treatment.  He also reported fair sleep.  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, full orientation, unremarkable thought process and content, no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, fair impulse control with no episodes of violence, an ability to maintain minimum personal hygiene, a normal memory, and no problems with activities of daily living.  The Veteran's GAF score was 55, indicating only moderate symptoms.  Although the Veteran subsequently was hospitalized in 2015 for homicidal ideation towards his daughter's abusive ex-boyfriend, he was seeing an outpatient therapist regularly.  He also denied any history of suicide attempts or suicidal ideation at his 2015 hospitalization and had a strong social support system and no access to firearms.  Mental status examination of the Veteran showed good eye contact, appropriate grooming, full orientation, slight psychomotor agitation, normal speech, no suicidal or homicidal ideation, no ideas of reference, no delusions or hallucinations, a goal-oriented thought process, fair insight, impulsive, and fair judgment and reliability.  The Veteran also stated that he did not want to change his medications.  A VA clinician subsequently noted that no medication changes had been made during this hospitalization and the Veteran himself denied taking any action against his daughter's abusive ex-boyfriend when questioned by his VA treating clinician at a subsequent outpatient treatment visit.  Critically, a post-hospitalization follow up telephone call 7 days after his discharge in May 2015 indicates that the Veteran reported that he was doing very well and had no hostility.  Mental status examination of the Veteran showed a linear, rational, and goal-directed thought process, clear speech, reported sleeping problems, and no suicidal ideation, homicidal ideation, or hallucinations.  Having reviewed the record evidence of the Veteran's brief hospitalizations in 2009 and in 2015, and while this evidence indicates that the Veteran's judgment was impaired in the moment, the outpatient therapy and mental status evaluations also show that the Veteran had insight into his issues, which did not indicate deficiencies in the areas of judgment and thinking that would rise to a level higher than the 30 percent already assigned.  

The remaining record evidence shows that, although the Veteran continues to complain of problems related to his acquired psychiatric disability, including hypervigilance, irritability, and occasional difficulty sleeping, these symptoms are treated adequately by his current medication regimen and do not support the assignment of an increased rating for this disability.  For example, although the Veteran was seen regularly on an outpatient basis by his therapist, his GAF scores generally showed moderate to serious symptoms attributable to his service-connected acquired psychiatric disability.  The Board acknowledges here that he Veteran contacted VA's Suicide Hotline in April 2014 after reportedly threatening to commit suicide.  Further investigation of his reported suicidal threat by local law enforcement indicated that the Veteran was considered safe (and not a risk to himself) and he was not hospitalized.  The Veteran's psychiatric medications subsequently were increased on VA outpatient treatment several days later when it was noted that he "seems to be much calmer today" with no suicidal or homicidal ideation and "shows good and strong family attachment."  Mental status examination of the Veteran showed he was casually dressed, good hygiene, full orientation, no abnormal psychomotor movement, good eye contact, clear speech, goal-oriented thought process, no hallucinations or delusions, and fair impulse control.  The Veteran himself subsequently reported in June 2014 that his relationship with his wife was improving.  He also reported in October 2014 that he was the most stable that he had been "in years" and was surrounded by his family.  He also stated that he "has cut back greatly on alcohol intake and he and [his] spouse enjoy being tog[e]ther."  This report from the Veteran again persuasively suggests that his excessive drinking exacerbated his psychiatric symptomatology and his symptoms improved when he voluntarily reduced his drinking.  Finally, in December 2014, the Veteran stated, "I am doing so much better.  I have my family back around me for [the] first time in years.  I am coping better with my PTSD symptoms."  In the same way, the reports from the Veteran indicates that he sees himself getting better, and as being more socially active.  Moreover, when the Veteran reported his thoughts of suicide or homicide, the VA outpatient treatment and examination reports showed, again, that he had insight into his behavior at the time, and was able to understand the inappropriateness of his thoughts and behavior, strongly suggesting that the Veteran had no intention to cause harm to himself or others.

The Board acknowledges here that, on private outpatient psychiatric evaluation in April 2016, the Veteran complained of suicidal ideation, and although suicidal ideation is one of the factors for a 70 percent rating for PTSD under the General Rating Formula, the remainder of the Veteran's evaluation in April 2016 suggests that an increased rating for his service-connected acquired psychiatric disability is not warranted.  See 38 C.F.R. § 4.130, DC 9440.  For example, mental status examination of the Veteran in April 2016 showed posture and bearing within normal limits, "no signs of undue restlessness or inattention," psychomotor activity within normal limits, productive and spontaneous speech, no delusions or obsessions, no flight of ideas, goal-directed thoughts, impulse control and judgment within normal limits, and full orientation.  Although the private clinician who saw the Veteran in April 2016 indicated that the Veteran "has significantly impaired social functioning," the basis for this conclusion is not clear from a review of this evidence.  This clinician did not discuss whether the Veteran continued to live with his wife or his relationships with his children, although contemporaneous VA outpatient treatment records showed that his relationship with his wife had improved and he had good relationships with his children from his current and former marriages.  In other words, this April 2016 private psychiatric evaluation does not suggest that the overall disability picture presented by the Veteran's service-connected acquired psychiatric disability more nearly approximates the rating criteria for a rating higher than 30 percent.  See also 38 C.F.R. § 4.7.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The April 2016 private psychiatric evaluation does not appear be supported by "clinical data or other rationale."  Accordingly, the Board finds that the April 2016 private psychiatric evaluation is less than probative on the issue of whether the Veteran is entitled to an increased rating for his service-connected acquired psychiatric disability.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 30 percent for his service-connected acquired psychiatric disability, to include an adjustment disorder with anxiety (also claimed as PTSD).  In summary, the Board finds that a disability rating greater than 30 percent for an acquired psychiatric disability is not warranted.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected acquired psychiatric disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected acquired psychiatric disability, as well as for his service-connected diabetes mellitus and tinnitus, is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, to include his acquired psychiatric disability.  The Veteran has not presented evidence that his service-connected psychiatric disability, or the combined effect of his service-connected disabilities, has resulted in unique disability that is not already addressed by the rating criteria.  This is especially true because the 30 percent rating currently assigned for the Veteran's psychiatric disability, as well as the 20 percent rating for diabetes mellitus and the 10 percent rating for tinnitus, recognizes that the Veteran industrial capabilities are impaired from loss of working time from exacerbations proportionate to that level of disability.  38 C.F.R. § 4.1.  And, although the Veteran was hospitalized briefly on 2 occasions in 2009 and in 2015 (as discussed above), he has not been hospitalized frequently during the appeal period for treatment of his service-connected acquired psychiatric disability, or for any other service-connection condition.  As his symptomatology is contemplated by the regular rating standards, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 30 percent for an acquired psychiatric disability, to include an adjustment disorder with anxiety (also claimed as PTSD), is denied


REMAND

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case also indicates that the Veteran has asserted that he is not employable solely by reason of his service-connected acquired psychiatric disability, to include an adjustment disorder with anxiety (also claimed as PTSD), diabetes mellitus, and tinnitus.  The Veteran has submitted a completed VA Form 21-8940 and information from at least one of his former employers has been obtained by the AOJ.

Given the Veteran's argument concerning the impact of his service-connected diabetes mellitus and tinnitus on his unemployability, and because his increased rating claims for diabetes mellitus and tinnitus are the subjects of a prior May 2015 Board Remand, which has been incorporated by reference herein, the Board finds that his TDIU claim is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the issue of TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

1. Per the instructions contained in the May 2015 Board Remand, furnish a Statement of the Case to the Veteran and his representative on the issues of entitlement to a disability rating greater than 20 percent for diabetes mellitus, entitlement to a disability rating greater than 10 percent for tinnitus, entitlement to special monthly compensation based on loss of use of a creative organ, entitlement to service connection for ischemic heart disease, and entitlement to erectile dysfunction.  A copy of the statement of the case should be associated with the claims file.  Any or all of the issues listed above should be returned to Board for appellate consideration, if the Veteran perfects a timely appeal and specifically identifies the issue or issues in which he intends to pursue on appeal.

2. Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed.  If not, then take necessary corrective action.

3. Review all evidence received since the last prior adjudication and readjudicate the issue of TDIU, to include consideration of 38 C.F.R. § 4.16(a)-(b).  If the determination remains adverse to the Veteran, then the AOJ should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to this issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


